


Exhibit 10.8

 

FIFTH AMENDMENT AND WAIVER TO
AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This FIFTH AMENDMENT AND WAIVER TO AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Amendment”) is dated as of November 29, 2017 by and among
SUMMER INFANT, INC. and SUMMER INFANT (USA), INC., as “Borrowers” under the Loan
Agreement referenced below (“Borrowers”), SUMMER INFANT CANADA, LIMITED and
SUMMER INFANT EUROPE LIMITED, as “Guarantors” under the Loan Agreement
referenced below (“Guarantors” and together with the Borrowers, the
“Obligors”),  the “Lenders” party to the Loan Agreement referenced below
(“Lenders”), and BANK OF AMERICA, N.A., in its capacity as “Agent” for the
Lenders under the Loan Agreement referenced below (“Agent”).

 

WHEREAS, Borrowers, Guarantors, Lenders and Agent are parties to that certain
Amended and Restated Loan and Security Agreement dated as of April 21, 2015, as
amended by that certain Amendment to Amended and Restated Loan and Security
Agreement dated as of December 10, 2015 (the “First Amendment”), that certain
Second Amendment to Amended and Restated Loan and Security Agreement dated as of
May 24, 2016 (the “Second Amendment”), that certain Third Amendment and Waiver
to Amended and Restated Loan and Security Agreement dated as of February 17,
2017 (the “Third Amendment”), and that certain Fourth Amendment and Waiver to
Amended and Restated Loan and Security Agreement dated as of October 16, 2017
(the “Fourth Amendment”) (the Amended and Restated Loan and Security Agreement,
as amended by the First Amendment, the Second Amendment, the Third Amendment and
the Fourth Amendment, and as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

 

WHEREAS, pursuant to the Fourth Amendment, the Loan Agreement was, among other
things, amended to provide for the Revolver Borrowing Base (as defined in the
Loan Agreement) to be temporarily increased by the Temporary Overadvance Amount
(as defined in the Fourth Amendment) to address, among other things, the
Revolver Overadvances (as defined in the Loan Agreement) that were primarily
attributable to the Toys “R” Us Insolvency Proceedings (as defined in the Fourth
Amendment); and

 

WHEREAS, notwithstanding the inclusion of the Temporary Overadvance Amount in
the Revolver Borrowing Base, during the period from the Fourth Amendment
Effective Date (as defined in the Fourth Amendment) through the date of this
Amendment, the aggregate outstanding Revolver Loans have from time to time
exceeded the Revolver Borrowing Base, resulting in continuing Revolver
Overadvances (“Continuing Revolver Overadvances”);

 

WHEREAS, Borrowers have requested that Agent and Lenders waive any violations of
the Loan Agreement that are directly attributable to the Continuing Revolver
Overadvances and that Agent and Lenders amend certain provisions of the Loan
Agreement to, among other things, extend the duration of the period during which
the Temporary Overadvance Amount is in effect and increase the applicable
amounts of the Temporary Overadvance Amount during the period from the date of
this Amendment through December 30, 2017; and

 

WHEREAS, Lenders and Agent are willing to waive any violations of the Loan
Agreement that are directly attributable to the Continuing Revolver Overadvances
during the period from the Fourth Amendment Effective Date through the date of
this Amendment and to amend certain provisions of the Loan Agreement, all as
more fully described herein.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
herein, the parties agree that the Loan Agreement is hereby amended as follows:

 

1.                                      Capitalized Terms.  Capitalized terms
used herein which are defined in the Loan Agreement have the same meanings
herein as therein, except to the extent such terms are amended hereby.

 

2.                                      Waiver of Violations Directly
Attributable to Continuing Revolver Overadvances.  Subject to the satisfaction
of the terms and conditions set forth in this Amendment, Agent and Lenders
hereby waive any violations of the Loan Agreement that occurred during the
period (the “Supplemental Overadvance Waiver Period”) commencing on the Fourth
Amendment Effective Date and continuing through the Fifth Amendment Effective
Date (as defined in Section 3(b) of this Amendment) that are directly
attributable to the Continuing Revolver Overadvances.  The parties agree that
(a) the foregoing waiver is limited solely to violations of the Loan Agreement
occurring during the Supplemental Overadvance Waiver Period that are directly
attributable to the Continuing Revolver Overadvances and (b) that nothing herein
shall be construed as a waiver of any other provision of the Loan Agreement.

 

3.                                      Amendments to Section 1.1 of the Loan
Agreement.  Section 1.1 of the Loan Agreement is hereby amended as follows:

 

(a)                                 The definition of “Temporary Overadvance
Amount” is hereby amended and restated in its entirety, as follows:

 

“Temporary Overadvance Amount: means the following amounts during the following
periods:

 

Applicable Period

 

Temporary
Overadvance Amount

 

Fourth Amendment Effective Date - October 21, 2017

 

$

3,000,000

 

October 22 - 28, 2017

 

$

3,000,000

 

October 29 — November 4, 2017

 

$

3,000,000

 

November 5 - 11, 2017

 

$

2,750,000

 

November 12 - 18, 2017

 

$

2,750,000

 

November 19 - 25, 2017

 

$

4,000,000

 

November 26 — December 2, 2017

 

$

4,000,000

 

December 3 - 9, 2017

 

$

3,000,000

 

December 10 - 16, 2017

 

$

2,500,000

 

December 17 — 23, 2017

 

$

1,500,000

 

December 24 - 30, 2017

 

$

500,000

 

From and after December 31, 2017

 

$

0

 

 

(b)                                 The following new defined term is hereby
inserted in Section 1.1 of the Loan Agreement in the appropriate alphabetical
order:

 

“Fifth Amendment Effective Date:  the date on which that certain Fifth Amendment
and Waiver to Amended and Restated Loan and Security Agreement became effective,
which date is November 29, 2017.”

 

4.                                      No Default; Representations and
Warranties, Etc.  Obligors hereby represent, warrant and confirm that: (a) after
giving effect to this Amendment, all representations and warranties of Obligors
in the Loan Agreement and the other Loan Documents are true and correct in all
material respects

 

2

--------------------------------------------------------------------------------


 

(without duplication of any materiality qualifier contained therein) on and as
of the date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (c) the execution, delivery and performance by Obligors of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary action on the part of Obligors (including any necessary
shareholder consents or approvals), (ii) do not violate, conflict with or result
in a default under and will not violate or conflict with or result in a default
under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 

5.                                      Ratification and Confirmation.  Obligors
hereby ratify and confirm all of the terms and provisions of the Loan Agreement
and the other Loan Documents and agree that all of such terms and provisions, as
amended hereby, remain in full force and effect.  Without limiting the
generality of the foregoing, Obligors hereby acknowledge and confirm that all of
the “Obligations” under and as defined in the Loan Agreement are valid and
enforceable and are secured by and entitled to the benefits of the Loan
Agreement and the other Loan Documents, and Obligors hereby ratify and confirm
the grant of the liens and security interests in the Collateral in favor of
Agent, for the benefit of itself and Lenders, pursuant to the Loan Agreement and
the other Loan Documents, as security for the Obligations.

 

6.                                      Conditions to Effectiveness of
Amendment.  This Amendment shall become effective as of the date when, and only
when, each of the following conditions precedent shall have been satisfied or
waived in writing by Agent:

 

(a)                                 Agent shall have received counterparts to
this Amendment, duly executed by Agent, Lenders and Obligors.

 

(b)                                 Borrowers shall have paid to Agent, for the
account of each Lender (including Bank of America, N.A., in its capacity as a
Lender), an amendment fee in an amount equal to 15 basis points multiplied by
such Lender’s Commitment.

 

(c)                                  Borrowers shall have paid all other fees
and amounts due and payable to Agent and its legal counsel in connection with
the Loan Agreement, this Amendment and the other Loan Documents, including,
(i) the fees payable pursuant to that certain Fifth Amendment Fee Letter dated
as of the date hereof between Borrowers and Agent, and (ii) to the extent
invoiced, all out-of-pocket expenses required to be reimbursed or paid by
Borrowers under the Loan Agreement.

 

8.                                      Miscellaneous.

 

(a)                                 Except to the extent specifically amended
hereby, the Loan Agreement, the other Loan Documents and all related documents
shall remain in full force and effect.

 

(b)                                 This Amendment may be executed in any number
of counterparts, each of which, when executed and delivered, shall be an
original, but all counterparts shall together constitute one instrument.

 

(c)                                  Borrowers shall reimburse Agent for, or pay
directly, all reasonable out-of-pocket costs and expenses of Agent (including,
without limitation, the reasonable fees and expenses of Agent’s legal counsel)
in connection with the preparation, negotiation,

 

3

--------------------------------------------------------------------------------


 

execution and delivery of this Amendment and the other Loan Documents, within 30
days of Borrowers’ receipt of invoices (in reasonably sufficient detail) setting
forth such costs and expenses.

 

(d)                                 This Amendment shall be governed by the laws
of the State of New York and shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns.

 

{Remainder of page intentionally left blank; signatures begin on the following
page]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

 

 

BORROWERS

 

 

 

 

 

SUMMER INFANT, INC.

 

 

 

 

 

 

 

 

By:

/s/ William Mote

 

 

Name:

William Mote

 

 

Title:

CFO

 

 

 

 

 

 

SUMMER INFANT (USA), INC.

 

 

 

 

 

 

 

 

 

By:

/s/ William Mote

 

 

Name:

William Mote

 

 

Title:

CFO

 

 

 

 

 

 

 

 

 

GUARANTORS

 

 

 

 

 

SUMMER INFANT CANADA, LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ William Mote

 

 

Name:

William Mote

 

 

Title:

CFO

 

 

 

 

 

 

SUMMER INFANT EUROPE LIMITED

 

 

 

 

 

 

 

 

 

By:

/s/ William Mote

 

 

Name:

William Mote

 

 

Title:

CFO

 

[Signature Page to Fifth Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

 

AGENT

 

 

 

 

 

BANK OF AMERICA, N.A., as Agent

 

 

 

 

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Senior Vice President

 

[Signature Page to Fifth Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

 

 

By

/s/ Cynthia G. Stannard

 

 

Name:

Cynthia G. Stannard

 

 

Title:

Senior Vice President

 

[Signature Page to Fifth Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

 

 

 

 

CITIZENS BUSINESS CAPITAL,

 

 

A DIVISION OF CITIZENS ASSET FINANCE, INC.,
as Lender

 

 

 

 

 

 

 

 

 

By

/s/ Alex D’Alessandro

 

 

Name:

Alex D’Alessandro

 

 

Title:

SVP

 

[Signature Page to Fifth Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------


 

 

 

LENDER

 

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

 

 

 

 

By

/s/ Peter Drooff

 

 

Name:

Peter Drooff

 

 

Title:

Vice President

 

[Signature Page to Fifth Amendment and Waiver to Amended and Restated Loan and
Security Agreement]

 

--------------------------------------------------------------------------------
